Simmons, Justice.
Dorsett brought suit in the city court of Savannah against Mousseau, Mrs. Mousseau and Dillon, alleging that they were indebted to him in' the sum of $1,500, on an account. A bill of particulars is attached to the declaration, and shows that the account was for services as a broker in finding a purchaser for certain real estate known as Dillontown. On the trial -of the case, the jury found a verdict for the plaintiff. The defendants made a motion for a new trial, on the several grounds contained therein, which was overruled by the court, and they excepted.
The grounds of error alleged are, in substance, that the verdict was contrary to the evidence, and that the judge erred in giving in charge to the jury certain charges set out in the motion for a new trial.
1. ¥e have carefully read the evidence sent up in the record, and are of the opinion that the evidence is sufficient to sustain the finding of the jury. It was admitted by the defendants in the court below that the plaintiff had at one time been employed to sell this land. The main defence was, that the defendant had taken the land out of the hands of the plaintiff, Dorsett, and had never agreed to pay him anything for his services unless he sold the land at a certain price ; that Dorsett had not sold the land nor found a purchaser, and therefore, under the contract, was not entitled to any compensation. Dorsett denied this, and alleged that the contract was that he was to be paid commissions on the land whether he sold it or not, and that the land had never been taken out of his hands by Mousseau ; and that while he did not make the sale and Mousseau did, it was through his efforts that Mousseau *568was enabled to make it. This conflict between the plaintiff and the defendant was a question to be decided exclusively by the jury. They believed Dorsett; and we cannot say that they erred in so doing.
2. We have carefully considered the alleged errors of the court in his charge to the jury, and taking the whole charge together, we find no error in it. “ A charge, torn to pieces and scattered in disjointed fragments, may seem objectionable, although when put together and considered as a whole it may be perfectly sound.” Brown et al. vs. Matthews et al., March term, 1887, 79 Ga. 1. We think the charge stated the issues fairly to the jury, and presented the law fairly and impartially.
Ju Igment affirmed.